If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


OAKLAND CARES COALITION,                                             UNPUBLISHED
                                                                     September 1, 2021
               Plaintiff-Appellant,

v                                                                    No. 358304
                                                                     Oakland Circuit Court
GWENDOLYN TURNER,                                                    LC No. 2021-189358-AW

               Defendant-Appellee.


Before: MURRAY, C.J., and SERVITTO and O’BRIEN, JJ.

MURRAY, C.J. (concurring).

         I concur in the majority’s decision to reverse the order denying a writ of mandamus. As
outlined by the majority opinion, MCL 168.646a(2) does not permit the township clerk to make a
pre-election legal determination regarding the validity of the proposed ordinance. Instead, it is
only delegated the task of certifying to the county clerk “the wording of the ballot question,” and
nothing more. Whether the proposed ordinance violates a provision of the Michigan Constitution
does not come into play when certifying the wording of the question to be placed on the ballot.
The statute is clear in that regard, and the case law disputed by defendant is not needed to come to
this conclusion. It may buttress the conclusion, but the statute’s plain terms provide the answer in
the first instance.



                                                             /s/ Christopher M. Murray




                                                -1-